IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

VALEANT PHARMACEUTICALS
INTERNATIONAL, SALIX
PHARMACEUTICALS LTD. and
COSMO TECHNOLOGIES LIMITED,

Plaintiff,
v. : C.A. No. 18-1288-LPS
ACTAVIS LABORATORIES FL., INC.,
ACTAVIS PHARMA, INC., TEVA
PHARMACEUTICALS USA, INC. and
TEVA PHARMACEUTICAL INDUSTRIES
LTD.,

Defendants.

 

Jack B. Blumenfeld and Michael Flynn, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE
Thomas P. Steindler, William Rose, and Christopher M. Bruno, McDERMOTT WILL &
EMERY, LLP, Washington, D.C.

Counsel for Plaintiffs Valeant Pharmaceuticals International and Salix Pharmaceuticals
Gray Frischling and Yite John Lin, IRELL & MANELLA, LLP, Los Angeles, CA

Counsel for Plaintiff Cosmo Technologies

John C. Phillips, Jr. and David A. Bilson, PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL,
P.A., Wilmington, DE
Elizabeth J. Holland, GOODWIN PROCTER, LLP, New York, NY
Samuel Sherry, John T. Bennett, and Christie Larocheile, GOODWIN PROCTER, LLP, Boston,
MA
Counsel for Defendants Actavis Laboratories FL, Inc., Actavis Pharma, Inc., Teva
Pharmaceuticals USA, Inc., and Teva Pharmaceuticals Industries Limited

 

 

MEMORANDUM OPINION

August 2, 2019
Wilmington, Delaware

 

 
fall

US. District Judge:

Plaintiffs Valeant Pharmaceuticals International, Salix Pharmaceuticals Ltd., and Cosmo
Technology Ltd. (“Plaintiffs”) filed suit against Actavis Laboratories FL, Inc., Actavis Pharma
Inc., Teva Pharmaceuticals USA Inc., and Teva Pharmaceutical Industries, Ltd. (“Defendants”)
on August 22, 2018, alleging infringement of U.S. Patent Nos. 10,052,286 (the “’286 patent”),
10,064,878 (the “’878 patent”), 10,105,374 (the “’374 Patent”), 10,143,698 (the “’698 Patent”),
10,154,964 (the “964 Patent”), and 10,172,799 (the “’799 Patent”) (collectively “the patents-in-
suit”). (D.L 1) These patents may be grouped into the “Villa I patents” (the *374, °878, and °698
patents) claiming priority to a 1999 application,! and the “Villa II patents” (the °286, °964, and
°799 patents) claiming priority to a 2011 application. (DL. 143 at 12.1) The Villa I and Villa II
patents claim “controlled release budesonide formulations with a tablet core inside a gastro-
resistant coating.” (/d. at 6) Closely-related patents were the subject of litigation in Cosmo
Technologies Limited et al v. Alvogen Pine Brook LLC, C.A. Nos. 16-164-LPS, 15-193-LPS (D.
Del. 2017) (“Uceris PF’). (id. at 2) “All six patents [currently in-suit] share the same set of
inventors and the same assignee, and their specifications contain identical disclosures of
Cosmo’s multi-matrix budesonide formulation” as the patents-in-suit in Uceris I. Ud. at 8)

3) G6.

The parties dispute whether the terms “matrix,” “mixture,” and “compressed blend”
require a homogenous system, and whether the term “controls the release kinetics” excludes
contribution from “physically discrete elements.” Significantly, the parties contest the
persuasiveness of the Court’s Uceris [ decision (construing similar terms) and certain post-

allowance prosecution statements made by applicants following the Court’s decision in Uceris [,

finding non-infringement.

 

' Defendants state that the Villa I patents’ priority date is June 9, 2000 (D.I. 143 at 8), but the
difference of one year does not appear to affect claim construction.

 

 
Consolidated claim construction briefing was submitted on June 17, 2019, an amended
version was filed on June 27, 2019 (D.I. 143) (“CC”), and the Court held a claim construction
hearing on July 2, 2019 (D.I. 147) @*Tr.”).

LEGAL STANDARDS

The ultimate question of the proper construction of a patent is a question of law. See
Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 8. Ct. 831, 837 (2015) (citing Markman v. Westview
Instruments, Inc., 517 U.S. 370, 388-91 (1996)). “It is a bedrock principle of patent law that the
claims of a patent define the invention to which the patentee is entitled the right to exclude.”
Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation and internal quotation
marks omitted). “[T]here is no magic formula or catechism for conducting claim construction.”
id. at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources “in
light of the statutes and policies that inform patent law.” Jd.

“(T]he words of a claim are generally given their ordinary and customary meaning. .. .
[which is] the meaning that the term would have to a person of ordinary skill in the art in
question at the time of the invention, i.e., as of the effective filing date of the patent application.”
Id, at 1312-13 (internal citations and quotation marks omitted). “[T]he ordinary meaning of a
claim term is its meaning to the ordinary artisan after reading the entire patent.” Jd at 1321
(internal quotation marks omitted). The patent “specification is always highly relevant to the
claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning
of a disputed term.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

While “the claims themselves provide substantial guidance as to the meaning of
particular claim terms,” the context of the surrounding words of the claim also must be

considered. Phillips, 415 F.3d at 1314. Furthermore, “[o]ther claims of the patent in question,

 
both asserted and unasserted, can also be valuable sources of enlightenment... . [bJecause claim
terms are normally used consistently throughout the patent.” /d. (internal citation omitted).

It is likewise true that “[d]ifferences among claims can also be a useful guide.... For
example, the presence of a dependent claim that adds a particular limitation gives rise to a
presumption that the limitation in question is not present in the independent claim.” /d. at 1314-
15 (internal citation omitted). This “presumption is especially strong when the limitation in
dispute is the only meaningful difference between an independent and dependent claim, and one
party is urging that the limitation in the dependent claim should be read into the independent
claim.” SunRace Roots Enter. Co., Ltd. y. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir, 2003).

It is also possible that “the specification may reveal a special definition given to a claim
term by the patentee that differs from the meaning it would otherwise possess. In such cases, the
inventor’s lexicography governs,” Phillips, 415 F.3d at 1316. It bears emphasis that “[e|ven
when the specification describes only a single embodiment, the claims of the patent will not be
read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope
using words or expressions of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker
Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358
F.3d 898, 906 (Fed. Cir. 2004)) (alteration in original) (internal quotation marks omitted).

In addition to the specification, a court “should also consider the patent’s prosecution
history, if it isin evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.
1995), aff'd, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,”
“consists of the complete record of the proceedings before the [Patent and Trademark Office]
and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.

“T]he prosecution history can often inform the meaning of the claim language by demonstrating

 
how the inventor understood the invention and whether the inventor limited the invention in the
course of prosecution, making the claim scope narrower than it would otherwise be.” Id.

“In some cases, .. . the district court will need to look beyond the patent’s intrinsic
evidence and to consult extrinsic evidence in order to understand, for example, the background
science or the meaning ofa term in the relevant art during the relevant time period.” Teva, 135
S. Ct. at 841. “Extrinsic evidence consists of all evidence external to the patent and prosecution
history, including expert and inventor testimony, dictionaries, and learned treatises.” Markman,
52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the
meaning of a term to those.of skill in the relevant art because such dictionaries “endeavor to
collect the accepted meanings of terms used in various fields of science and technology.”
Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful “to ensure that the court’s
understanding of the technical aspects of the patent is consistent with that of a person of skill in
the art, or to establish that a particular term in the patent or the prior art has a particular meaning
in the pertinent field.” Jd. Nonetheless, courts must not lose sight of the fact that “expert reports
and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer
from bias that is not present in intrinsic evidence.” fd. Overall, while extrinsic evidence “may
be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is
unlikely to result in a reliable interpretation of patent claim scope unless considered in the
context of the intrinsic evidence.” Jd at 1318-19. Where the intrinsic record unambiguously
describes the scope of the patented invention, reliance on any extrinsic evidence is improper.
See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing

Vitronics, 90 F.3d at 1583).

 

 
Finally, “[t]he construction that stays true to the claim language and most naturally aligns
with the patent’s description of the invention will be, in the end, the correct construction.”
Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir, 1998). It follows
that “a claim interpretation that would exclude the inventor’s device is rarely the correct
interpretation.” Osram GmbH v. Int'l Trade Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007)
(quoting Modine Mfg. Co. v. U.S. Int’l Trade Comm'n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).
CONSTRUCTION OF DISPUTED TERMS

1. “Matrix”?

 

Plaintiffs
“a structure for controlling the release of an active ingredient that does not have layers”

 

Defendants
“a homogeneous structure in all its volume”

 

Court
ce . 5 3
a homogeneous structure in all its volume

 

 

 

Plaintiffs argue that “[a] person of ordinary skill in the art would understand that a
‘matrix’ as used in these claims is a structure for controlling the release of an active ingredient
that does not have layers.” (CC at 12) (citing D.L. 133, Appel Decl., $9 49, 55-56, 61-62, 67)
(emphasis added) Plaintiffs emphasize the lack of layers as the reason why the patents were
distinguished over prior art; the point of distinction was not, they insist, homogeneity, Plaintiffs
argue against a homogenous limitation, despite its inclusion in similar Uceris J claim
constructions, because (1) the word homogenous does not appear in the asserted claims, as it did
in some of the claims addressed in Uceris I, and (2) “the references in the specifications to a
‘homogenous’ composition pertain to . . . particular embodiments, not to all embodiments of the

claimed inventions.” (See id. at 13) (“The compression of the mixture .. . pields a

 

2 °374 patent (claims 1-2, 7-8, 10-11, 16-17, and 19-20); ’286 patent (claims 1-4, 7-14, 17-22);
964 patents (claims 29-30).

 

 
macroscopically homogeneous structure in all its volume, namely a matrix containing a
dispersion of the lipophilic granules in a hydrophilic matrix.”) (quoting °374 patent at 5:17-22)
(emphasis added) For intrinsic support, Plaintiffs point to instances in the specification in which
matrices are described without the express requirement of homogeneity. (Ud. at 14 (citing °374
patent at 1:29-40; 2:64-3:12; 3:16-27; 3:56-4:14; 7:16-49,; 7:65-8:11; 8:41-58; 8:31-10:19); see
also id, at 20-21 (citing °374 patent, at 5:17-21) (characterizing specification’s use of
homogenous as single embodiment, not all embodiments); Tr. at 9 (“But what is now really
important is that the critical teaching for a person of ordinary skill in the art in this patent [is] in
the examples, something I think that was largely overlooked in Uceris 1.”)) Additionally,
Plaintiffs argue that “homogenous dispersion” and “matrix structure” are used “disjunctively” in
the specification, supporting a conclusion they carry different meanings.°

Plaintiffs then argue at length that “{t]he prosecution history makes clear that an
unrecited ‘homogeneity’ limitation is not a requirement for the ‘matrix’ claims.” (CC at 14)
Plaintiffs point to statements by the applicant in the prosecution of both the Villa I and Villa II
patents that “the ‘matrix’ requires, and only requires, the absence of layers.” (/d. at 15-16)
(quoting D.I. 97-1, Ex. M, °964 patent file history, Rule 312 Amendment and Comments on
Statement of Reasons for Allowance dated Oct. 18 2018) Plaintiffs equate these statements to
the applicant acting as its own lexicographer. (See id. at 16 (citing Microsoft Corp. v. Multi-Tech
Sys., 357 F.3d 1340, 1350-51 (Fed. Cir. 2004); Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d
1335, 1343 n.5 (Fed. Cir. 2015)); see also Tr. at 6-7) At oral argument Plaintiffs emphasized

that these statements serve a public notice function, and suggested that broadening the claims

 

3 The Court agrees with Defendants that the usage is not actually disjunctive, because “‘{a]nd’ is
not a disjunctive term and the passage uses the terms ‘homogenous dispersion’, ‘matrix
structure’ and ‘mixture’ interchangeably.” (CC at 29 n.10)

 

 
with post-allowance statements is permissible if supported by the specification.* (Tr. at 15-17)
Finally, Plaintiffs argue that the dictionary definitions of “matrix” do not require homogeneity.
Defendants contend that the Court should adopt the same construction it did in Uceris J,
where it “construed the claim term ‘matrix’ to mean ‘a homogeneous structure in all its volume’”
based on identical disclosures in the specification.’ (CC at 17; see also Tr. at 29-30) In Uceris I,
Plaintiffs advocated for the construction the Court adopted there. Defendants argue that the
Court got it right in Uceris [, as the intrinsic evidence supports a requirement of homogeneity.
(See CC at 18) (“The compression of the mixture ... yields a macroscopically homogeneous
structure in all its volume, namely a matrix . . .”) (quoting °286 patent at 5:15-19; °374 patent at
5:17-21; 964 patent at 5:15-19; D.L. 134, Mullen Decl., at Y{{ 35-36) Further, Defendants note

that “the Federal Circuit previously construed ‘matrix’ to mean ‘a macroscopically homogeneous

 

“ Defendants respond, persuasively, that the public was also entitled to rely on Plaintiffs’ position
in Uceris I. (See Tr. at 54; see also id. at 43 (“I would also listen to what plaintiff said in Uceris
I, which is that their invention here, in other words, their invention disclosed in this specification,
same specification, is a uniform distribution throughout the core.”); Tr. at 37 (“{P]laintiffs in this
case have offered expert evidence on claim construction that is the exact opposite of the expert
evidence that they offered in Uceris I.”))

*Tn Uceris I, although Plaintiffs only went to trial on claims expressly limited to
“macroscopically homogenous” structures, during the claim construction stage the Court
construed matrix to require homogeneity also for claims without an express homogeneity
limitation. (Tr. at 54-55)

6 Defendants also contend that “Plaintiffs should be collaterally and/or judicially estopped from
advocating for a different construction given that the claim language and relevant intrinsic
evidence at issue here are identical to that in Uceris J and Plaintiffs’ position is inconsistent with
its earlier arguments.” (CC at 18 n.6) The Court agrees with Plaintiffs, however, that the
additional prosecution history and new claims distinguish the case from Uceris / for purposes of
estoppel. (See, e.g., D.I. 76) (denying Defendants’ motion to dismiss because “nothing about
this Court’s decision in [Uceris J], nor the Federal Circuit’s affirmance of it, necessarily renders
Plaintiffs’ proposed complaint futile”) Plaintiffs are, therefore, free to argue for a different
construction. Nevertheless, the Court is free to (as it has) again find persuasive the arguments
(made by Plaintiffs) it found persuasive in Uceris I. In any event, the Court today also reaches
the same conclusion de novo.

 
structure in all its volume’ in a different patent from the same inventor featuring the same
language in the specification in a litigation to which Plaintiff Cosmo was a party.”’ (See id.)
(quoting Shire Dev., LLC v. Watson Pharms., Inc., 787 F.3d 1359, 1365 (Fed. Cir. 2015))
Defendants also point to statements demonstrating the ’286 patent examiner’s understanding that
the “the tableted core [i]s a homogeneous matrix.” (CC at 18 (quoting D.L 97, Ex. IT July 12,
2018 Notice of Allowance) at 6); see also Tr. at 30)

The Court agrees with Defendants that the intrinsic evidence supports a homogeneity
limitation, just as it did in Uceris I. The only new intrinsic evidence Plaintiffs point to is post-
allowance statements made by the applicant. (See, e.g. CC at 22-23) While these statements are
relevant to claim construction (see id. at 23-24) (citing Microsoft Corp. v. Multi-Tech Sys., 337
F.3d 1340, 1350 (Fed. Cir. 2004)), their timing — post-allowance and after Plaintiffs’ loss in
Uceris I — significantly reduce their weight. As Defendants note, this “post-allowance
commentary” contradicts Plaintiffs’ position in Uceris J and broadens the scope of the allowed
claims in a way that benefits Plaintiffs’ position in this litigation (i.e., they were not analogous to

statements against interest). (/d. at 26)® Although the parties agree that a patent examiner may

 

7 Plaintiffs are correct that Shire “involved different claims from a different patent in a different
patent family covering a different drug with a different specification and different prosecution
history,” limiting its probative value. (CC at 21) However, the general technological parallels
cannot be ignored: “[t]he ’720 patent [at issue in Shire]... concerns controlled-release oral
pharmaceutical compositions for treating inflammatory bowel diseases.” Shire, 787 F.3d at
1361, That the Federal Circuit found it correct to include a homogeneity requirement based on
the teachings of the specification is instructive, even though not directly applicable. (See Tr. at
40)

8 In full, Defendants contend:

All of the patents with “matrix” claims were applied for on a “fast
track” before the PTO after this Court’s ruling from the bench in
Uceris I finding that Actavis’s ANDA product did not infringe the
related °888 patent because of a lack of homogeneity. In view of

 

 

 
“pull the patent” post-allowance based, for example, on the patentee’s post-allowance
commentary, an examiner is not obligated to do so, and the Court sees little significance in the
absence here of that (likely highly unusual) occurrence. (See Tr. at 17 (citing 37 C.F.R.

§ 1.313); id. at 32 (“There’s nothing that requires the examiner to do that. In fact, the examiner
understands the post allowance statements by the applicant don’t really have any legal weight, so

why would it be something to withdraw from allowance?”)) The Court perceives no statements

 

that ruling, Plaintiffs attempted to create prosecution history they
could cite in this case to support a broader claim construction that
could ensnare Actavis’s non-homogeneous product. This came in
the form of gratuitous, self-serving comments submitted to the
PTO after allowance disagreeing with the Examiner’s finding that
the claimed “matrix” was homogenous and thus patentable over
non-homogeneous prior art.

(CC at 26)

Plaintiffs never directly contest this characterization of their intent in making these
statements, emphasizing that the Court must rely on applicant statements in the prosecution
history regardless of context or intent.

The Court agrees it must consider the post-allowance statements as intrinsic evidence but
also concludes that their context should be considered as well. The Court has, therefore,
considered these statements and finds that given their lack of affirmation by the examiner, their
inconsistency with Plaintiffs’ prior litigation position, and their obviously self-serving purpose,
they do not, in context, support a conclusion different from the one reached in Uceris f, a
conclusion which remains strongly supported by the specification and prior prosecution history.
Cf Joao Bock Transaction Systems, LLC y, Jack Henry Associates, Inc., 2014 WL 2960363, at
*2 (D. Del. June 30, 2014) (“Particularly when a special definition of a term is added through
amendment, such a definition must be consistent with the use of that term in the application as
filed.”).

° This provision was first mentioned at oral argument. See 37 C.F.R. § 1.313(b) (“Once the issue
fee has been paid, the Office will not withdraw the application from issue at its own initiative for
any reason except: (1) A mistake on the part of the Office; (2) A violation of § 1.56 or illegality
in the application; (3) Unpatentability of one or more claims; or (4) For an interference or
derivation proceeding.”). Plaintiffs have not convinced the Court that the examiner accepted or
ratified the patentee’s post-allowance statements based on the patent office’s ability to withdraw
the allowance of the patent and its failure to do so.

 
in the patent or prosecution history that constitute pertinent lexicography. See Lear Siegler, Inc.
v. Aeroquip Corp., 733 F.2d 881, 889 (Fed. Cir. 1984).

Plaintiffs’ strongest “evidence” is the specification’s silence as to homogeneity in certain
examples (see Tr, at 9-14 (citing 17 of the 18 examples in the °374 patent); id. at 50-52), but in
the overall context of these patents,'° this silence does not persuade the Court that Plaintiffs’ new
construction is correct.1!

2. “Mixture”! and “Compressed Blend”!

 

Plaintiffs

“a composition of two or more substances that have been mixed”
and

“a composition of two or more substances that have been mixed and compressed”
Defendants

“a homogeneous composition of two or more substances”

and

“a compressed matrix (or homogeneous structure in all its volume)”
Court

“a homogeneous composition of two or more substances”

and

“a compressed matrix (or homogeneous structure in all its volume)”

 

 

 

 

 

” Notably, in Uceris J Plaintiffs did not merely advocate for the construction of matrix
Defendants now propose (and Plaintiffs now abandon). In Uceris I, Plaintiffs represented to the
Court that a POSA “reading the specification would also understand that the tablet core is
designed to be a macroscopically homogenous composition of the recited recipients in which the
budesonide is dispersed,” repeating representations they had made to the PTO during
prosecution. (See, e.g., Plaintiffs’ Uceris I Markman slide 26 (7-11-16 Hrg.) (displayed as Defs.’
slide 18 at 7-2-19 Hrg. in instant action); see also Tr. at 35-36 (discussing other examples of
Plaintiffs’ arguments in Uceris J)) That is, Plaintiffs already undertook the analysis in Uceris I
of how a POSA would interpret the intrinsic record — and, in the Court’s continuing view,
Plaintiffs got it right in Uceris I.

'l While Plaintiffs insist the specification does not expressly define matrix to require
homogeneity, they also fail to point to anything in the specification indicating that homogeneity
is not important or not required. (See Tr. at 51-52)

'2 698 patent (claims 1-3, 5, 7-9, 11, 13-14, 16, 20-21, 23-24, and 27-29); °878 patent (claims 1-
5, 7-9, and 14-15),

13 *799 (claims 22-23).

10

 

 

 
The question here is again whether a “homogenous” limitation should be included.
Plaintiffs argue that the Court should draw its definition of mixture from a Wikipedia page in the
patent file history. (See CC at 30 (quoting D.I. 97-1, Ex. N, °698 patent file history, Amendment
dated May 29, 2018, at 11) (“In chemistry, a mixture is a material made up of two or more
different substances which are mixed.”); Tr. at 22-23) This Wikipedia definition, Plaintiffs say,
is consistent with the specifications’ ordinary usage of the term: “two or more substances that
have been mixed.” (CC at 30) Plaintiffs continue that the “specifications unambiguously show
that homogeneity is not a requirement” because “numerous examples describe a mixture or
mixing without any requirement of homogeneity” and because “there are example processes
where some intermediate mixing steps require sufficient mixing to achieve homogeneity but
other mixing steps, such as the final mixture before compression, do not.” (Ud. at 31-32) Lastly,
Plaintiffs point to the same prosecution history statements by the applicant that they relied on for
“matrix,” to argue that the patent was distinguished over the prior art only due to its lack of
layers, not its homogeneity. Ud. at 32-33; Tr. at 25-28) Plaintiffs offer similar arguments for
“compressed blends.” (CC at 33-34; see also Tr. at 22 (“[T]he specification uses blend and
mixture interchangeably.”)}

Defendants respond that these two terms require homogeneity because “[t]he core itself is
homogeneous, That’s clear from the specification. It doesn’t matter if you call it a mixture or a
compressed blend or a matrix. It still has to be homogeneous.” (Tr. at 34) They assert that
contrary to Plaintiffs’ recent self-serving prosecution statements, from the start “Plaintiffs made
clear that the claimed invention was different from the prior art because it was a homogeneous
system.” (CC at 34-35) (citing D.I. 97, Ex. N, May 29, 2018 Reply to December 29, 2017 Office

Action at 11; D.I. 97, Ex. P, March 19, 2018 Response to December 22, 2017 Final Office

ll

 
Action at 7-8) Defendants add that the applicants distinguished the claimed invention by
“attribut[ing] its delayed release functionality to ‘a mixture of budesonide and other recited
components in the form of a macroscopically homogeneous structure.’” (/d. at 35) (quoting D.L.
97, Ex. LL, March 19, 2018 Amendment at 8)

Regarding “compressed blend” specifically, Defendants point to “the only possible
support for it in the specification,” which “provides that ‘[t]he compression of the mixture .. .
yields a macroscopically homogeneous structure in all its volume, namely a matrix.” (Ud. at 36)
(quoting ’799 patent at 5:14-18) Defendants also point out that in the *799 application, the
applicant filed a preliminary amendment which “replaced the term ‘matrix’ with the term
‘compressed blend.’” (éd. at 37) (citing D.I. 97, Ex. R, October 15, 2018 Preliminary
Amendment at 2) Lastly, Defendants note that because the USPTO issued a certificate of
correction changing “matrix” to “ingredient” in claim 22, the Patent Office saw this change as
not affecting claim scope, which makes more likely that compressed blend is equivalent to
matrix in claim 23. Ud. at 37-38) In response to Plaintiffs’ arguments, Defendants reiterate that
“self-serving” post-allowance prosecution history statements are unpersuasive. (See id. at 45; Tr.
at 31 (“There is a difference between putting a disclaimer in the record that narrows your
invention between what plaintiffs did here which is essentially just by self-help broaden their
invention using [these] post-allowance statements.”))

The Court agrees with Defendants. The specifications use the terms mixture and
compressed blend in substantially the same way as they use the term matrix — and, importantly,
all three terms refer to a homogenous structure. This is confirmed by both the prosecution
history (see, e.g., D.1. 9, Ex. HH at 2, 7 (Examiner Reasons for Allowance, ’698 patent: “[T]he

Amendment requires that any components in the core are in a homogenous mixture.”); Tr. at 52

12

 

 

 
(Plaintiffs’ counsel acknowledging Examiner did not agree with position Plaintiffs are now
advocating)), and the ordinary usage of the terms. The Court reaches this finding despite
Plaintiffs’ identification of patent prosecution statements by the applicant, because, again, such
statements are self-serving, made post-allowance, and are contradicted by more persuasive
segments of the prosecution history and the specification.

If the Court were to look to extrinsic evidence, dictionary definitions further support a
construction requiring homogeneity, in the context of the current invention. (See CC at 48
(citing McGraw-Hill Concise Encyclopedia of Science and Technology (6th ed. 2003) at 253);
see also Tr, at 47-48)

3. “Pharmacokinetic terms?"

The Court will adopt the parties’ stipulated constructions for the “pharmacokinetic

terms.” (See D.I. 142)

4. “Controls the release kinetics” >

 

Plaintiffs

Plain and ordinary meaning, i.e. “controls the release kinetics”

Defendants

“controls the release kinetics without effects from physically discrete elements”
Court

Plain and ordinary meaning, i.e. “controls the release kinetics”

 

 

 

 

Plaintiffs argue that “[a] POSA would readily understand the claim language ‘controls the
release kinetics’ to mean what it says,” while Defendants propose to include the additional
limitation of “without effects from physically discrete elements.” (CC at 50; Tr. at 55-56)

Plaintiffs contend that (1) this term is part of an open “comprising claim” (Tr. at 56) and (2) that

 

14 +986 patent (claims 1-22); °964 patent (claims 29-30); ’799 patent (claims 22-23).

15 °878 patent (claims 1-5, 7-9, and 14-15).

13

 

 

 
the gastro-resistant coating of claim 1 of the ’878 patent is a physically-discrete element that
controls the release kinetics of budesonide (CC at 50). They point to the portion of the
specification that describes how the gastro-resistant coating is used “for controlling the
dissolution rate of the active ingredient.” (°878 patent at 2:60-61) Defendants respond that the
prosecution history contains evidence that applicants “distinguish[ed] the claimed invention from
prior art containing physically discrete elements that contributed to the control of the release of
the active ingredient.” (CC at 51) They also point out instances where the specification and the
claim state that the matrix structure “controls the release kinetics in the gastrointestinal tract.”
(878 patent at 1:27-36, claim 2)

The Court agrees with Plaintiffs: “there is nothing in specification to support Defendants’
proposed construction that a homogenous matrix structure be the only component that controls
release” (CC at 53) (emphasis added), and in fact the patent teaches that the gastro-resistant
coating also plays a role in controlling the release kinetics of budesonide.!® The patent
specification expressly describes how “a plurality of systems [can] control . . . the dissolution of

the active ingredient.” (°878 patent at 1:27-36) Similarly, the prosecution history statements on

 

'6 Tn their answering brief and during oral argument, Defendants argued that “[t]he coating
prevents release while the macroscopically homogenous structure controls release,” thus
conceding that the gastro-resistant coating is a discrete element, but still contending its function
is not to control release kinetics. (See CC at 55 (emphasis added); Tr. at 59 (“The way the
specification and the claims use control, controlling release kinetics, it refers to the rate at which
the budesonide is released, the duration of the budesonide release. ... [The gastro-resistant
coating] simply delays the start of the kinetics.”)) While the coating and macroscopically
homogenous structure may control the release kinetics in different ways, the intrinsic evidence
does not support Defendants’ distinction between prevention and control. (See Tr. at 66)
Effectively, Defendants argue that delaying the release of an active ingredient is not a form of
controlling the release kinetics of that active ingredient. The Court finds no intrinsic or extrinsic
support for this understanding of “control” or “release kinetics,” nor have Defendants pointed to
such support.

14

 

 
which Defendants rely do not preclude “any other structure, such as a gastro-resistant coating
surrounding the core, from affecting release.” (CC at 54)

CONCLUSION

The Court will construe the disputed terms as explained above. An appropriate Order

follows.

15

 

 
